Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OBJECTIONS

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

3.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

NON-PRIOR ART REJECTIONS

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A)	Claims 11-16 and 21 are indefinite because they are drawn to a method 'of providing information for diagnosis of a pancreatic disease', but there is nothing in the claim body that relates to any such diagnosis.  That is, there is no connection between the recited 'measuring' step and diagnosis of pancreatic disease.  Clarification is required.  

B)	Claim 18 is indefinite because 'the normal control group' lacks proper antecedent basis.  Correction is required.

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  The claims recite: an agent which can be used to measure an expression level of a protein or mRNA of a gene encoding the protein, corresponding to IL-29 (claims 1-8); a kit comprising such an agent (claims 9-10); and a method of using such an agent to obtain a correlation between expression of IL-29 and diagnosis of a pancreatic disease (claims 11-21).  The agent comprises a peptide or nucleic acid sequence that corresponds to a naturally-occurring sequence, and the method is drawn to a naturally-occurring correlation.  This judicial exception is not integrated into a practical application because data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because either: no additional elements are recited; merely placing one or more judicial exceptions together into a kit does not in any way alter the properties or characteristics of the individual judicial exceptions; or measuring expression levels of genes or proteins of interest was routine and conventional in the prior art, as evidenced by Torres Perales et al. (US 2016/0139129).

PRIOR ART REJECTIONS

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-2, 6-12, 17, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torres Perales et al. (US 2016/0139129).
These claims are drawn to an agent which binds to IL-29, a kit comprising such an agent, a method of using such a reagent to provide information for diagnosis of a pancreatic disease, and a method of screening a therapeutic drug comprising measuring expression of IL-29 before and after administering a candidate drug.
Torres Perales et al. discloses such an agent, kit, and method; see paragraphs 0001, 0006-0007, 0032-0052, 0057-0059, 0125-0131, 0156-0161, 0178-0186, 0202, and 0210-0229.  The claimed composition, kit, and methods cannot be distinguished from those disclosed by Torres Perales et al.

9.	Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niwa et al. (US 2012/0010387).
This claim is drawn to a composition comprising an agent which binds to IL-10R.
Niwa et al. discloses an anti-IL-10R antibody (see paragraph 0217).
The claimed composition cannot be distinguished from that disclosed by Niwa et al.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


11.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. in view of Wen et al. (2014).
This claim is drawn to the composition as described and rejected above for claim 3, further comprising an agent which binds to IL-22R (claim 4) or an agent which binds to IL-22 (claim 5).
Niwa et al. discloses an anti-IL-10R antibody, but not an anti-IL-22R antibody or anti-IL-22 antibody.
Wen et al. teaches both an anti-IL-22R antibody and an anti-IL-22 (see Immunohistochemistry section on page 126).
One of ordinary skill in the art would have been motivated to modify the anti-IL-10R antibody of Niwa et al. by combining it with either an anti-IL-22R antibody or an anti-IL-22 antibody because Wen et al. taught the importance of detecting IL-22R and IL-22 using such antibodies, and thus such a modified composition would have had the expected benefit of being useful to detect two known-important proteins.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to make and use the claimed composition.

12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Torres Perales et al. in view of Showe et al. (US 2015/0252441).
This claim is drawn to the method as described and rejected above for claim 11-12, wherein the specimen comprises a mononuclear cell.
Torres Perales et al. does not disclose the use of a mononuclear cell.
Showe et al. discloses measuring biomarkers in peripheral blood mononuclear cells (see abstract).
One of ordinary skill in the art would have been motivated to modify the method of Torres Perales et al. by using a sample comprising a mononuclear cell because Showe et al. disclosed that such cells were useful in detecting biomarkers for diseases including cancer.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed method.

ALLOWABLE SUBJECT MATTER

13.	Claims 14-16 and 18-20 are free of the prior art, but are rejected for other reasons.  No claims are allowable.  These claims require correlating pancreatic disease diagnosis with expression level of IL-10R.  No prior art has been found teaching or suggesting such a correlation.





CONCLUSION

14.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/18/21
/KENNETH R HORLICK/              Primary Examiner, Art Unit 1637